Appeal from ajudgment of the Herkimer County Court (Charles C. Merrell, A.J.), rendered February 18, 2005. The judgment convicted defendant, after a nonjury trial, of felony driving while intoxicated and two traffic infractions.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a nonjury trial of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [i]) and two traffic infractions. Defendant failed to preserve for our review his contention that the evidence is legally insufficient to support the conviction (see People v Gray, 86 NY2d 10, 19 [1995]). In any event, the evidence is legally sufficient to support the conviction and, contrary to defendant’s further contention, the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Also contrary to the contention of defendant, the record establishes that he received effective assistance of counsel (see generally People v Baldi, 54 NY2d 137,147 [1981]). We have considered defendant’s remaining contentions and conclude that they are without merit. Present—Kehoe, J.E, Martoche, Smith and Pine, JJ.